     Case 2:19-cv-09983-MWF-JPR Document 10 Filed 07/22/20 Page 1 of 3 Page ID #:551




1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11    UNITED STATES OF AMERICA ex              No. CV 19-09983 MWF (JPRx)
      rel. and the STATE OF CALIFORNIA
12    ex rel. [UNDER SEAL],                    ORDER RE ELECTION BY THE
                                               UNITED STATES OF AMERICA AND
13               Plaintiffs,                   THE STATE OF CALIFORNIA TO
                                               DECLINE INTERVENTION AND
14                      v.                     UNSEALING OF CASE
15    [UNDER SEAL],                            [Filed concurrently under seal: Notice of
                                               Election by the United States of America
16               Defendants.                   and the State of California to Decline
                                               Intervention and Stipulation Regarding
17                                             Unsealing of Case]
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-09983-MWF-JPR Document 10 Filed 07/22/20 Page 2 of 3 Page ID #:552




1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11    UNITED STATES OF AMERICA ex              No. CV 19-09983 MWF (JPRx)
      rel. and the STATE OF CALIFORNIA
12    ex rel. JOY DIOQUINO-SMITH,              ORDER RE ELECTION BY THE
                                               UNITED STATES OF AMERICA AND
13               Plaintiffs,                   THE STATE OF CALIFORNIA TO
                                               DECLINE INTERVENTION AND
14                      v.                     UNSEALING OF CASE
15    ROCKPORT HEALTHCARE                      [Filed concurrently under seal: Notice of
      SUPPORT SERVICES LLC, an entity;         Election by the United States of America
16    BRIUS LLC, an entity, ALTA VISTA         and the State of California to Decline
      HEALTHCARE & WELLNESS                    Intervention and Stipulation Regarding
17    CENTRE INC., an entity; SHLOMO           Unsealing of Case]
      RECHNITZ, an individual; JOSEPH
18    FRUSTACHI, an individual; and DOES
      1 through 10 inclusive,
19
                 Defendants.
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-09983-MWF-JPR Document 10 Filed 07/22/20 Page 3 of 3 Page ID #:553




1           The United States of America (“United States”) and the State of California
2     (“California”) having declined to intervene in the above-captioned action (“this action”)
3     pursuant to 31 U.S.C. § 3730(b)(4)(B) and Cal. Gov. Code § 12652(c)(6), and the United
4     States, California, and qui tam plaintiff Joy Dioquino-Smith (the “relator”) having
5     stipulated to the unsealing of the case with certain exceptions, IT IS ORDERED that:
6           1.      The seal is lifted from this action in all respects, except as specified in
7     paragraph 3 below. The Complaint is unsealed and relator shall serve it upon the
8     defendants;
9           2.      This Order and the Notice of Election by the United States of America and
10    the State of California to Decline Intervention and Stipulation Regarding Unsealing of
11    Case are both unsealed, and relator shall serve both upon defendants with the Complaint;
12          3.      All other contents of the Court’s file in this action, filed and lodged to date,
13    shall remain permanently under seal and shall not be made public or served upon any
14    defendant or other party or person;
15          4.      The seal is lifted as to all papers and records filed or lodged in this action
16    after the date of this Order;
17          5.      The parties shall serve all pleadings, notices, motions, orders, and other
18    papers hereafter filed or lodged in this action, including supporting memoranda and any
19    notice of appeal, upon the United States and California as provided for in 31 U.S.C.
20    § 3730(c)(3) and Cal. Gov. Code § 12652(f)(1);
21          6.      Should relator or defendants propose that this action be dismissed, settled, or
22    otherwise discontinued, the parties shall provide the United States and California with
23    notice of the same and the Court will provide the United States and California with an
24    opportunity to be heard before ruling or granting its approval.
25     Dated: July 22, 2020
26
                                                      ________________________________
27
                                                      MICHAEL W. FITZGERALD
28                                                    UNITED STATES DISTRICT JUDGE
                                                  2
